[Cite as Golson v. Madison Corr. Inst., 2011-Ohio-1945.]

                                      Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




RONALD M. GOLSON

       Plaintiff

       v.

MADISON CORRECTIONAL INSTITUTION

       Defendant

        Case No. 2010-06354-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Ronald M. Golson, an inmate formerly incarcerated at
defendant, Madison Correctional Institution (MaCI), filed this action alleging several
items of his personal property were lost while under the control of MaCI staff. Plaintiff
explained he was transferred from the Belmont Correctional Institution (BeCI) to MaCI
on or about October 7, 2009 and multiple articles of property he was not permitted to
possess were then stored in the MaCI property vault. Plaintiff pointed out he regained
possession of his property on or about November 23, 2009 and discovered the following
items were missing: one pajama bottom, one pajama top, one sweatshirt, one pair of
sweat pants, one pair of gym shorts, two CDs, and one baseball cap.                       Plaintiff
contended the above listed property was lost or stolen as a proximate cause of
negligence on the part of MaCI personnel and he has consequently filed this complaint
seeking to recover $61.55, the stated value of the alleged missing property. Payment of
the filing fee was waived.
        {¶ 2} 2)       Plaintiff submitted a copy of an “Inmate Property Record-Disposition”
(inventory) dated October 9, 2007 compiled by BeCI staff incident to his transfer to
MaCI. The inventory lists all plaintiff’s property packed at BeCI and forwarded to MaCI.
All property items claimed as missing with the exception of a pair of gym shorts are
listed on this inventory.   Plaintiff did not submit any property inventory compiled at
MaCI.
        {¶ 3} 3)   Defendant denied any of plaintiff’s property was lost while under the
control of MaCI staff. Defendant submitted a copy of plaintiff’s property inventory dated
November 23, 2009 compiled by MaCI personnel incident to plaintiff’s transfer back to
BeCI. The November 23, 2009 inventory bears the notation that plaintiff was present
during the packing of his property. Plaintiff signed the inventory acknowledging the
document represented a “complete and accurate” listing of all his property. Plaintiff also
verified all property listed on the inventory was returned to his possession. All property
items claimed by plaintiff, with the exception of one pair of gym shorts, are listed on the
November 23, 2009 inventory. Evidence has shown a pair of gym shorts was never
delivered to MaCI staff when plaintiff was transferred from BeCI. Defendant contended
plaintiff failed to produce any evidence to establish any of his property was lost or stolen
while under the custody and control of MaCI personnel.
        {¶ 4} 4)   Plaintiff filed a response revising his claim for missing property to
include one sweatshirt, one pair of sweat pants, one baseball cap, and two CDs. All of
these items are listed on plaintiff’s November 23, 2009 inventory. Plaintiff insisted the
above listed property items were not returned to his possession. Plaintiff provided a
copy of a November 24, 2009 inventory compiled by BeCI staff. None of the property
items claimed are listed on this inventory. Plaintiff signed the inventory acknowledging
the document contained “a complete and accurate” listing of his personal property.
                                CONCLUSIONS OF LAW
        {¶ 5} 1)   For plaintiff to prevail on a claim of negligence, he must prove, by a
preponderance of the evidence, that defendant owed him a duty, that it breached that
duty, and that the breach proximately caused his injuries. Armstrong v. Best Buy
Company, Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding
Products, Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
        {¶ 6} 2)   “Whether a duty is breached and whether the breach proximately
caused an injury are normally questions of fact, to be decided . . . by the court . . .”
Pacher v. Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333,¶41, citing
Miller v. Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d 521; Mussivand v.
David (1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
      {¶ 7} 3)     If an injury is the natural and probable consequence of a negligent
act and it is such as should have been foreseen in the light of all the attending
circumstances, the injury is then the proximate result of the negligence.         It is not
necessary that the defendant should have anticipated the particular injury.           It is
sufficient that his act is likely to result in an injury to someone.” Cascone v. Herb Kay
Co. (1983), 6 Ohio St. 3d 155, 160, 6 OBR 209, 451 N.E. 2d 815, quoting Neff Lumber
Co. v. First National Bank of St. Clairsville, Admr. (1930), 122 Ohio St. 302, 309, 171
N.E. 327.
      {¶ 8} 4)     Although not strictly responsible for a prisoner’s property, defendant
had at least the duty of using the same degree of care as it would use with its own
property. Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
      {¶ 9} 5)     This court in Mullett v. Department of Correction (1976), 76-0292-AD,
held that defendant does not have the liability of an insurer (i.e., is not liable without
fault) with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
      {¶ 10} 6)    Plaintiff has the burden of proving, by a preponderance of the
evidence, that he suffered a loss and that this loss was proximately caused by
defendant’s negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
      {¶ 11} 7)    Plaintiff must produce evidence which affords a reasonable basis for
the conclusion that defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
      {¶ 12} 8)    In order to recover against a defendant in a tort action, plaintiff must
produce evidence which furnishes a reasonable basis for sustaining his claim. If his
evidence furnishes a basis for only a guess, among different issues, as to any issue in
the case, he fails to sustain the burden as to such issue. Landon v. Lee Motors, Inc.
(1954), 161 Ohio St. 82, 53 O.O. 25, 118 N.E. 2d 147.
      {¶ 13} 9)    The credibility of witnesses and the weight attributable to their
testimony are primarily matters for the trier of fact. State v. DeHass (1967), 10 Ohio St.
2d 230, 39 O.O. 2d 366, 227 N.E. 2d 212, paragraph one of the syllabus. The court is
free to believe or disbelieve, all or any part of each witness’s testimony. State v. Antill
(1964), 176 Ohio St. 61, 26 O.O. 2d 366, 197 N.E. 2d 548. The court does not find
plaintiff’s assertions particularly persuasive regarding his claims of property loss.
       {¶ 14} 10) Plaintiff has failed to show any causal connection between any loss
of his property listed and any breach of a duty owed by defendant in regard to protecting
inmate property. Druckenmiller v. Mansfield Correctional Inst. (1998), 97-11819-AD;
Melson v. Ohio Department of Rehabilitation and Correction (2003), Ct. of Cl. No. 2003-
04236-AD, 2003-Ohio-3615.
       {¶ 15} 11) Plaintiff has failed to prove, by a preponderance of the evidence, any
of his property was lost or stolen as a proximate result of any negligent conduct
attributable to defendant. Fitzgerald v. Department of Rehabilitation and Correction
(1998), 97-10146-AD.




                                Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




RONALD M. GOLSON

      Plaintiff

      v.

MADISON CORRECTIONAL INSTITUTION

      Defendant

       Case No. 2010-06354-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION
         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Ronald M. Golson, #570-300                        Gregory C. Trout, Chief Counsel
68518 Bannock Road                                Department of Rehabilitation
P.O. Box 540                                      and Correction
St. Clairsville, Ohio 43950                       770 West Broad Street
                                                  Columbus, Ohio 43222
RDK/laa
1/26
filed 2/4/11
Sent to S.C. reporter 4/15/11